Exhibit 10.1

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of December 31,
2018, and effective as of January 1, 2019 (the “Effective Date”), is made by and
between NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation (the
“Company”), and FIG LLC, a Delaware limited liability company (“Service
Provider”). The Company and Service Provider are collectively referred to as the
“Parties” and each individually as a “Party.”

W I T N E S S E T H :

WHEREAS the Company and Service Provider are party to that certain Termination
and Cooperation Agreement, dated as of November 19, 2018 (the “Termination
Agreement”), pursuant to which the Parties have agreed to terminate Service
Provider’s role as external manager of the Company as of the Effective Date; and

WHEREAS pursuant to the Termination Agreement, the Company and its affiliates
will continue to require that Service Provider provide or cause to be provided
certain services during a transitional period following the Effective Date on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, subject to the conditions and other terms
herein set forth, the Parties hereby agree as follows:

ARTICLE I

Services

SECTION 1.1.    Services. Subject to the terms and conditions of this Agreement,
Service Provider shall provide to the Company and its affiliates the services
set forth on Schedule A attached hereto (together, the “Services”). The Company
acknowledges and agrees that Service Provider may provide Services itself or by
or through one or more of its affiliates or, subject to the Company’s prior
consent upon reasonable advance notice, third party contractors; provided,
however, that Service Provider shall remain responsible for Services provided by
its affiliates or third party contractors and any subcontracting shall not
relieve Service Provider of its obligations hereunder, including with respect to
the scope and level of Services. Service Provider shall use commercially
reasonable efforts consistent with its general practices to cause each third
party contractor on whose services the Services are dependent to comply with the
relevant third party contractor’s contractual obligations.

SECTION 1.2.    Use of Premises. (a) The Services shall include a right of the
Company to continue to use the same space to the same extent of, and for the
same purposes as, such use prior to the Effective Date with respect to the
premises located at 1345 Avenue of the Americas, New York, New York (the
“Occupied Premises”) during



--------------------------------------------------------------------------------

the period beginning on the Effective Date and ending on June 30, 2019; provided
that (i) the Company will be responsible for reimbursing Service Provider for
its pro rata share of the rent, any real-estate taxes and any other real-estate
costs associated with the Occupied Premises, (ii) all personnel of the Company
or any of its subsidiaries who occupy the Occupied Premises shall remain subject
to all compliance rules and policies applicable to the employees of Service
Provider and its affiliates and (iii) the Company will be responsible for
reimbursing Service Provider for its pro rata share of any costs associated with
implementation and oversight of such compliance rules and policies. For purposes
of this Section 1.2, the pro rata share of the rent, taxes and costs allocated
to the Company under clauses (i) and (iii) of this Section 1.2 shall be
calculated based on the methodology customarily applied by Fortress Investment
Group LLC in allocating these types of costs in respect of the Occupied Premises
among its affiliates and shall be equal to the amount set forth on Schedule A.

(b)    If Service Provider enters into any negotiations with potential
subtenants in respect of the Occupied Premises, Service Provider shall keep the
Company reasonably informed regarding the status of any such negotiations. In
the event that prior to June 30, 2019, Service Provider agrees to sublet or
terminate the underlying lease agreement in respect of the Occupied Premises,
the Company shall vacate the Occupied Premises upon thirty (30) days’ written
notice (or, if greater, such longer time period afforded to Service Provider
under any sublease or termination arrangement) provided by Service Provider .

SECTION 1.3.    Additional Services. Services not agreed upon in Schedule A but
provided during the twelve (12) month period prior to the Effective Date by
Service Provider to the Company can be requested in writing. Upon receipt of
such notice, within a commercially reasonable period of time, Service Provider
and the Company shall discuss in good faith such requested additional services
(the “Additional Services”) and the terms and conditions applicable to such
Additional Services. If Service Provider agrees to provide such Additional
Services and the Parties reach an agreement in writing on the terms and
conditions for such Additional Services, then Service Provider shall provide
such Additional Services on such terms and conditions, and Schedule A shall be
deemed amended to include the Additional Services, which shall be provided in
accordance with such agreed terms and conditions and the other applicable terms
and conditions of this Agreement and the Additional Services shall be deemed to
be Services hereunder.

SECTION 1.4.    Performance of Services. Service Provider shall provide, or
cause one or more of its affiliates or third party contractors to provide, the
Services in accordance with applicable law and any of Service Provider’s written
policies and procedures and within the same standard and manner that is
commensurate in all material respects (in nature, quality and timeliness) with
the manner in which they were provided to the Company during the one-year period
prior to the Effective Date, subject to any limitations or restrictions agreed
to in writing by the Parties (such agreement not to be unreasonably withheld,
conditioned or delayed), which limitations or restrictions are posed by or
resulting from (a) any modification in process for providing Services
necessitated by the separation of the management of the Company from Service

 

-2-



--------------------------------------------------------------------------------

Provider’s continuing operations, (b) any change in scope (as agreed in writing
by the Parties from time-to-time during the Term), and (c) any restrictions
imposed on Service Provider by applicable law. For the avoidance of doubt, in
providing the Services, Service Provider may use any information systems,
hardware, software, processes and procedures it deems necessary or desirable in
its reasonable discretion.

SECTION 1.5.    Connectivity, Compliance and Security Measures. The Company
shall comply with all policies and procedures of Service Provider that have been
provided to the Company in connection with its access to and use of the
Services.

SECTION 1.6.    Cost Reimbursements. (a) As compensation to Service Provider for
the Services set forth on Schedule A rendered hereunder, the Company shall, for
each Service performed, reimburse Service Provider for its cost of providing the
Services, including the allocated cost of, among other things, overhead,
employee wages and compensation and actually incurred out-of-pocket expenses, in
each case, determined using Service Provider’s cost allocation methodology
consistent with past practice, without any intent to cause Service Provider to
receive profit or incur loss (the “Cost Reimbursements”). On a monthly basis,
Service Provider shall provide an invoice setting forth the Cost Reimbursements
to be charged in arrears to the Company hereunder, including reasonable
supporting documentation. Cost Reimbursements shall be paid within forty-five
(45) days of the Company’s receipt of such invoice. Late payments shall bear
interest at the lesser of the prime rate plus two percent (2%) per annum or the
maximum rate allowed by law.

(b)    All sales, use, service and other similar taxes, levies and charges
imposed by applicable taxing authorities on the provision of Services
(collectively, “Taxes”) shall be borne by the Company (excluding, for the
avoidance of doubt, any Taxes measured by reference to net income). If Service
Provider or any of its affiliates or third party contractors are required to pay
such Taxes, (i) Service Provider shall invoice the Company for such Taxes and
(ii) the Company shall promptly reimburse Service Provider therefor in
accordance with this Section 1.6(b).

SECTION 1.7.    Direction and Control of Employees. Unless otherwise agreed by
the Parties, for purposes of all compensation and employee benefits and welfare
matters, all employees and representatives of Service Provider, its affiliates
and third party contractors shall be deemed to be employees or representatives
of Service Provider, its affiliates or third party contractors and not employees
or representatives of the Company. In performing the Services, such employees
and representatives shall be under the direction, control and supervision of
Service Provider, its affiliates or third party contractors (and not the Company
or its affiliates) and Service Provider, its affiliates and third party
contractors shall have the sole right to exercise all authority with respect to
the employment (including termination of employment), assignment and
compensation of such employees, representatives and third party contractors.

SECTION 1.8.    Cooperation of Service Provider. During the Term and following
any termination of this Agreement or a Service, Service Provider shall, and
shall use commercially reasonable efforts to cause its affiliates and third
party contractors

 

-3-



--------------------------------------------------------------------------------

to, at the Company’s cost, cooperate in good faith with the Company and its
affiliates to transfer records and take such other actions reasonably requested
by the Company to enable it to make alternative arrangements for the provision
of services substantially consistent with the Services or the replacement of the
Services.

SECTION 1.9.    Return of Records owned by the Company. Upon termination of a
Service with respect to which Service Provider or its affiliates holds books,
records or files, including current or archived copies of computer files, owned
by the Company or its affiliates and used by Service Provider, its affiliates or
its third party contractors in connection with the provision of a Service to the
Company or its affiliates, Service Provider will use commercially reasonable
efforts to return all of such books, records or files as soon as reasonably
practicable. The Parties acknowledge and agree that copies of emails relating to
the conduct of the business of the Company will be retained by Service Provider
in its archival records in compliance with its statutory obligations as an
investment adviser. Additionally, Service Provider or its affiliates may retain
copies of books, records and files (a) as necessary to comply with applicable
laws or court orders and (b) to the extent they have become included in
automatic “backups” by routine procedures or by electronic communication or
information management systems without the requirement to “scrub” such systems
or its backup servers, provided that such copies retained by Service Provider
shall remain subject to the use and confidentiality restrictions in this
Agreement until such copies are destroyed by Service Provider in accordance with
its own information technology and record retention policies and applicable law.

SECTION 1.10.    Work Product and Intellectual Property. Service Provider
acknowledges that any and all writings, documents, designs, data and other
materials that Service Provider makes, conceives or develops at any time as a
result of Service Provider’s performance of the Services may be utilized by the
Company to the extent necessary to receive and use the Services hereunder. Each
Party shall retain the entire right, title and interest in and to intellectual
property and other proprietary information that existed prior to, or are created
independently of the performance of the Services. In addition, the Company shall
be the sole and exclusive owner of any right, title, license or other interest
in or to, Transition IP solely to the extent exclusively related to the business
of the Company. Except as set forth in the preceding sentence, Service Provider
shall be the sole and exclusive owner of any right, title, license or other
interest in or to, all Transition IP, and, for the avoidance of doubt, no such
items shall be considered a work made for hire within the meaning of Title 17 of
the United States Code. For purpose of this Agreement, “Transition IP” shall
mean any copyrights, patents, trade secrets and other intellectual property
rights to the extent developed, created, modified, or improved, or used or
relied upon, by Service Provider or its affiliates or third party contractors in
connection with the Services or the performance of Service Provider’s
obligations hereunder.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

Certain Covenants

SECTION 2.1.    Cooperation of the Company. The Company shall cooperate with
Service Provider in all reasonable respects in the performance of the Services,
as applicable.

SECTION 2.2.    Independent Contractor. In providing the Services, Service
Provider shall act solely as an independent contractor. Nothing herein shall
constitute or be construed to be or create a partnership, joint venture or
principal/agent relationship between the Company or any of its affiliates or
their respective directors, officers or employees, on the one hand, and Service
Provider or any of its affiliates or their respective directors, officers or
employees, on the other hand.

SECTION 2.3.    Compliance with Laws and Regulations. Each Party shall be
responsible for its own compliance with any and all applicable laws in
connection with its performance under this Agreement.

SECTION 2.4.    Limitation of Liability; Indemnity. (a) It is the intent of the
Parties that each Party will be responsible for its own acts, errors and
omissions and that each Party is liable to the other Party for any actual direct
damages incurred by the non-breaching Party as a result of the breaching Party’s
failure to perform its obligations in the manner required by this Agreement.
Notwithstanding the foregoing, no Party will be liable hereunder for, and each
Party hereby expressly waives any and all rights with respect to, exemplary,
punitive, special, incidental, lost profits, consequential or speculative
damages, except to the extent paid in connection with a claim by a third party.
Subject to Section 2.4(c), in no event shall Service Provider’s liability in the
aggregate for any and all damages and losses hereunder exceed the total amount
billed to the Company or payable by the Company to Service Provider under this
Agreement, it being understood that this limitation shall not apply to breaches
of the confidentiality provisions set forth in Section 5.2 or in the case of
fraud or willful misconduct of Service Provider.

(b)    The Company shall indemnify, defend and hold Service Provider and its
successors, assigns, members, affiliates, employees, officers, participants,
shareholders, directors and personal representatives, harmless from and against
all losses, liabilities, claims, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, “Losses”)
that arise out of this Agreement (including the provision of Services to or
receipt and use of Services by the Company and its affiliates), except for
Losses to the extent arising from any breach of this Agreement by Service
Provider or the gross negligence, fraud or willful misconduct of Service
Provider. The foregoing indemnity shall survive the termination of this
Agreement.

(c)    Service Provider shall indemnify, defend and hold the Company and its
successors, assigns, members, affiliates, employees, officers, participants,
shareholders, directors and personal representatives, harmless from and against
all Losses

 

-5-



--------------------------------------------------------------------------------

arising from the gross negligence, fraud or willful misconduct of Service
Provider; provided that, in no event shall Service Provider’s liability in the
aggregate for all Losses indemnified under this Section 2.4(c) exceed the total
amount billed to the Company or payable by the Company to Service Provider under
this Agreement, it being understood that this limitation shall not apply in the
case of fraud or willful misconduct of Service Provider. The foregoing indemnity
shall survive the termination of this Agreement.

ARTICLE III

Term and Termination

SECTION 3.1.    Term. This Agreement shall commence on the Effective Date and
terminate on the earliest to occur of (a) the date on which this Agreement is
terminated pursuant to Section 3.3, (b) the latest date on which any Service is
to be provided as indicated on Schedule A or (c) the date on which the provision
of all Services has been canceled pursuant to Section 3.2 (such period, the
“Term”). The Company may extend the Term or the provision of any individual
Service for an additional period requested by the Company on notice provided no
less than sixty (60) days prior to the then-current scheduled end of the Term or
expiration date for such Service, in each case, for a period of time not to
exceed that set forth in Schedule A.

SECTION 3.2.    Termination of Individual Services. The Company may terminate at
any time any individual Service provided under this Agreement on a
Service-by-Service basis upon written notice to Service Provider identifying the
particular Service to be terminated and the effective date of termination, which
date shall not be less than thirty (30) days after receipt of such notice unless
Service Provider otherwise agrees; provided that, in addition to any other costs
due, the Company shall reimburse Service Provider for any actual incremental
costs and expenses incurred by Service Provider in connection with any such
early termination of a Service, it being agreed that Service Provider shall use
commercially reasonable efforts to mitigate such incremental costs and expenses;
provided, further, that Service Provider shall reasonably promptly inform the
Company if any Services depend upon a Service for which the Company has provided
notice of termination, and Service Provider shall be under no further obligation
to provide such dependent Services upon such termination (unless the Company
withdraws its request to terminate such Service in writing within five
(5) business days of Service Provider informing the Company of any such
dependent Services, in which case Service Provider shall continue to provide
such Service and such dependent Services for the original term).

SECTION 3.3.    Termination of Agreement. (a) This Agreement may be terminated
at any time by the mutual written consent of Service Provider and the Company.

(b)    Either Service Provider or the Company (the “Initiating Party”) may
terminate this Agreement with immediate effect by written notice to the other
Party on or at any time after the other Party is in material breach of any of
its obligations under this Agreement and has failed to remedy the breach within
thirty (30) days of receipt of written notice from the Initiating Party giving
particulars of the breach and requiring the other Party to remedy the breach.

 

-6-



--------------------------------------------------------------------------------

(c)    Without prejudice to the other rights or remedies Service Provider may
have, Service Provider may terminate this Agreement with immediate effect by
written notice to the Company if the Company shall have failed to pay any sum
overdue and payable to Service Provider in accordance with Section 1.6 hereof
for a period of at least thirty (30) days, unless such amount is being disputed
in good faith.

(d)    Except as otherwise provided in this Agreement, all rights and
obligations of Service Provider and the Company shall cease to have effect
immediately upon termination of this Agreement except that termination shall not
affect the accrued rights and obligations of Service Provider and the Company at
the date of termination or any rights and obligations that expressly survive the
termination of this Agreement.

ARTICLE IV

Dispute Resolution

SECTION 4.1.    Appointed Representative. Each Party shall appoint a
representative who shall be responsible for administering the dispute resolution
provisions in Section 4.2 (each, an “Appointed Representative”). Each Appointed
Representative shall have the authority to resolve any Agreement Disputes on
behalf of the Party appointing such representative.

SECTION 4.2.    Negotiation and Dispute Resolution. (a) Except as otherwise
provided in this Agreement or in the Termination Agreement, in the event of a
controversy, dispute or claim arising out of, in connection with, or in relation
to the interpretation, performance, nonperformance, validity, termination or
breach of this Agreement or otherwise arising out of, or in any way related to
this Agreement or any of the transactions contemplated hereby or thereby (each,
an “Agreement Dispute”), the Appointed Representatives shall negotiate in good
faith for thirty (30) days to settle any such Agreement Dispute.

(b)    Nothing said or disclosed, nor any document produced, in the course of
any negotiations, conferences and discussions in connection with efforts to
settle an Agreement Dispute that is not otherwise independently discoverable
shall be offered or received as evidence or used for impeachment or for any
other purpose, but shall be considered as to have been disclosed for settlement
purposes.

(c)    If a satisfactory resolution of any Agreement Dispute is not achieved by
the Appointed Representatives within thirty (30) days, each Party will be
entitled to refer the dispute to arbitration in accordance with Section 4.3.

SECTION 4.3.    Arbitration. (a) If a satisfactory resolution of any Agreement
Dispute is not achieved by the Appointed Representatives within thirty
(30) days, such Agreement Dispute shall be resolved, at the request of either
Party, by arbitration administered by the CPR under its Arbitration Rules (the
“CPR Rules”),

 

-7-



--------------------------------------------------------------------------------

conducted in New York, New York. There shall be three arbitrators. Each Party
shall appoint one arbitrator. The two Party-appointed arbitrators shall agree on
a third arbitrator who will chair the arbitral tribunal. Any arbitrator not
appointed within a reasonable time shall be appointed in accordance with the CPR
Rules. Any controversy concerning whether an Agreement Dispute is an arbitrable
Agreement Dispute, whether arbitration has been waived, whether an assignee of
this Agreement is bound to arbitrate, or as to the interpretation or
enforceability of this Section 4.3 will be determined by the arbitrators. In
resolving any Agreement Dispute, the Parties intend that the arbitrators apply
the substantive laws of the State of New York, without regard to any choice of
law principles thereof that would mandate the application of the laws of another
jurisdiction. The Parties intend that the provisions to arbitrate set forth
herein be valid, enforceable and irrevocable, and any award rendered by the
arbitrators shall be final and binding on the Parties. The Parties agree to
comply with any award made in any such arbitration proceedings and agree to
enforcement of or entry of judgment upon such award, in any court of competent
jurisdiction, including any New York State or federal court. The arbitrators
shall be entitled, if appropriate, to award monetary damages and other remedies,
subject to the provisions of Section 2.4(a). The Parties will use commercially
reasonable efforts to encourage the arbitrators to resolve any arbitration
related to any Agreement Dispute as promptly as practicable. Except as required
by applicable law, including disclosure or reporting requirements, the
arbitrators and the Parties shall maintain the confidentiality of all
information, records, reports, or other documents obtained in the course of the
arbitration, and of all awards, orders, or other arbitral decisions rendered by
the arbitrators.

(b)    The arbitrators may consolidate arbitration under this Agreement with any
arbitration arising under or relating to the Termination Agreement or Section 11
of the Management and Advisory Agreement, dated as of November 6, 2014, by and
between the Company and Service Provider, if the subjects of the Agreement
Disputes thereunder arise out of or relate essentially to the same set of facts
or transactions. Such consolidated arbitration will be determined by the
arbitrators appointed for the arbitration proceeding that was commenced first in
time.

(c)    Unless otherwise agreed in writing, the Parties will continue to provide
service and honor all other commitments under this Agreement and the Termination
Agreement during the course of dispute resolution pursuant to the provisions of
this ARTICLE IV; provided, however, that Service Provider will not be required
to continue to perform Services for which it has not been (or is not being)
reimbursed in accordance with Section 1.6 until such reimbursement is made.

ARTICLE V

Miscellaneous

SECTION 5.1.    Amendments; Waiver. This Agreement may not be amended, altered
or otherwise modified, and no provision hereof may be waived, except by written
instrument executed by the Company and Service Provider.

 

-8-



--------------------------------------------------------------------------------

SECTION 5.2.    Confidentiality. Each Party shall treat as confidential and
shall not make available or disclose any information or material of the other
Party that is or has been (a) disclosed by such other Party under or in
connection with this Agreement, whether orally, electronically, in writing or
otherwise, including copies or (b) learned or acquired by the other Party in
connection with this Agreement (collectively, “Confidential Material”) to any
person, or make or permit any use of such Confidential Material without the
prior written consent of the other Party. (The Party disclosing such information
or materials, the “Disclosing Party”; the Party receiving such information or
materials, the “Receiving Party”). Notwithstanding the foregoing, Confidential
Material may be disclosed to personnel and third party contractors of the
Receiving Party who need to know such information for purposes of performing the
Receiving Party’s obligations under this Agreement and who are informed of their
obligation to hold such information confidential to the same extent as is
applicable to the Receiving Party and in respect of whose failure to comply with
such obligation the Receiving Party will be responsible. The provisions of this
Section 5.2 shall not apply to any Confidential Material which: (i) is or
becomes commonly known within the public domain other than as a result of a
disclosure by the Receiving Party in breach of this Agreement; (ii) is obtained
from a third party who is lawfully authorized to disclose such information free
from any obligation of confidentiality to the Disclosing Party; or (iii) is
independently developed by the Receiving Party without use of or reference to
any Confidential Material. Notwithstanding any other provision of this
Agreement, if the Receiving Party or any of its Representatives is (A) compelled
in any legal process or proceeding to disclose any Confidential Material of the
Disclosing Party or (B) requested or required by any governmental entity to
disclose any Confidential Material, the Receiving Party shall, to the extent not
prohibited by law or rule, promptly notify the Disclosing Party in writing of
such request or requirement so that the Disclosing Party may seek an appropriate
protective order and/or waive in writing the Receiving Party’s compliance with
the provisions of this Section 5.2. If, in the absence of a protective order or
the receipt of a waiver hereunder, the Receiving Party is nonetheless compelled
to disclose Confidential Material of the Disclosing Party, the Receiving Party,
after written notice to the Disclosing Party (to the extent not prohibited by
law or rule), may disclose such Confidential Material only to the extent so
required by applicable law. Each Party shall exercise reasonable efforts to
obtain reliable assurances that confidential treatment will be accorded the
Confidential Material so disclosed.

SECTION 5.3.    Force Majeure. Any delay, failure or omission by any Party in
the performance of any of its obligations under this Agreement shall not be
deemed a breach of this Agreement or result in any liability of such Party in
respect of such breach, if such delay, failure or omission arises from any cause
or causes beyond the reasonable control of such Party, including, but not
limited to, acts of God, fire, storm, flood, earthquake, governmental regulation
or direction, war, terrorist acts, insurrection, riot, invasion, strike or
lockout; provided, however, that (a) the affected Party shall promptly notify
the other Party of the existence of such cause or causes and its anticipated
duration, (b) the affected Party shall use commercially reasonable efforts to
prevent, limit and remove the effects of any such cause or causes and (c) the
affected Party shall resume the performance whenever such causes are removed.

 

-9-



--------------------------------------------------------------------------------

SECTION 5.4.    Notices. Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered against receipt or upon actual receipt
of (i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission against answerback, (iv) delivery by
email against confirmation and (v) delivery by registered or certified mail,
postage prepaid, return receipt requested, addressed as set forth below:

If to Service Provider, at:

FIG LLC

1345 Avenue of the Americas

46th Floor

New York, New York 10105

Attention:       Mr. David N. Brooks

Fax:                (917) 591-8632

Email:             dbrooks@fortress.com

If to the Company, at:

New Senior Investment Group Inc.

1345 Avenue of the Americas

45th Floor

New York, New York 10105

Attention:       Chief Executive Officer

Fax:                (212) 798-6070

Email:             sgivens@fortress.com

Either Party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 5.4 for the giving of notice.

SECTION 5.5.    Entire Agreement. This Agreement contains the entire agreement
and understanding among the Parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing executed by the Parties.

SECTION 5.6.    Binding Nature of Agreement; Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement. This Agreement may not be assigned by
either of the Parties without the prior written consent of the other Party,
except that either Party may assign its rights hereunder to any of its
affiliates (provided that no such assignment shall release such Party from its
obligations under this Agreement).

 

-10-



--------------------------------------------------------------------------------

SECTION 5.7.    Controlling Law. This Agreement and all questions relating to
its validity, interpretation, performance and enforcement shall be governed by
and construed, interpreted and enforced in accordance with the laws of the State
of New York, notwithstanding any New York or other conflict-of-law provisions to
the contrary.

SECTION 5.8.    Expenses. Each Party shall pay the expenses and costs incurred
by it in connection with the negotiation and execution of this Agreement.

SECTION 5.9.    Indulgences, Not Waivers. Neither the failure nor any delay on
the part of a Party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of, or estoppel with respect to, such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the Party asserted to have
granted such waiver.

SECTION 5.10.    Titles Not to Affect Interpretation. The titles of paragraphs
and subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.

SECTION 5.11.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original as
against any Party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts of this Agreement, individually or taken
together, shall bear the signatures of all of the Parties reflected hereon as
the signatories.

SECTION 5.12.    Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

SECTION 5.13.    Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

[The remainder of this page is intentionally left blank.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

NEW SENIOR INVESTMENT GROUP INC.,
a Delaware corporation By:  

/s/ Susan Givens

  Name:   Susan Givens   Title:   Chief Executive Officer FIG LLC,
a Delaware limited liability company By:  

/s/ David N. Brooks

  Name:   David N. Brooks   Title:   Secretary

 

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

Schedule A

Transition Services

 

Service

Category

  

Service Detail

  

Term

  Maximum
Extended Term Information Technology & Accounting   

1.  Provide existing reporting system (“EDW”) and normal course of business
personnel and infrastructure support with respect thereto, at a monthly cost of
$6,500

   Ending 3/31/2020   N/A   

 

2.  Provide support for Ledger system (“Yardi”) and normal course of business
personnel and infrastructure support with respect thereto

  

 

Ending 6/30/2019

 

 

Ending
12/31/2019

  

 

3.  Provide both the download of historical Lawson data and the transfer of that
information to the new systems/infrastructure

  

 

N/A1

 

 

N/A

Accounting2   

 

1.  Consultation with respect to 2018 Form 10-K

  

 

Ending 3/1/2019

 

 

N/A

  

 

2.  Provide technical accounting support (new accounting standards, SOX, and
complex accounting matters)

  

 

Ending 6/30/2019

 

 

Ending
12/31/2019

Tax   

 

1.  Oversee preparation and filing of tax returns by third party

  

 

Ending 10/15/2019

 

 

N/A

  

 

2.  Consultation with respect to REIT compliance

  

 

Ending 3/1/2020

 

 

N/A

  

 

3.  Provide support for tax audits (if any)

  

 

Ending 12/31/2019

 

 

N/A

  

 

4.  Consultation and oversight with respect to the tax provisions

  

 

Ending 3/1/2020

 

 

N/A

Real Estate/Right of Access   

 

1.  Provide right to continue to use the Occupied Premises, as described in
Section 1.2; the pro rata share of the rent, taxes and costs allocated to the
Company pursuant to Section 1.2 shall be an amount equal to $3,917 per person
per month (or $23,500 per person for the six month period from January 1, 2019
to June 30, 2019)

  

 

Ending 6/30/2019

 

 

N/A

  

 

2.  Provide assistance with development of IT infrastructure and build-out of
new office, to the extent not complete prior to Effective Date

  

 

Ending 6/30/2019 (or, if later, 6 months following discontinuation of use of
Occupied Premises)

 

 

Ending
12/31/2019
(or, if later, 12
months
following
discontinuation
of use of
Occupied
Premises)

 

1 

To be provided on date that the Company moves to separate IT environment.

2 

Subject to the limitations set forth in Section 4.05 and Exhibit D of the
Termination Agreement.



--------------------------------------------------------------------------------

Legal Services   

1.  Provide legal services, including with respect to transactional matters, SEC
and NYSE matters, earnings / investor relations matters, corporate secretary
matters, and other relevant legal matters

   Ending 12/31/2019   N/A Other Services   

 

1.  Consultation as needed on benefits, compensation, payroll, hiring and
termination, recruiting, and employee relations matters, as well as insurance
and risk management

  

 

Ending 12/31/2019

 

 

N/A

 

-14-